EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Timothy Maclntyre (Reg# 42824) on March 7, 2022.
The application has been amended as follows:
Claims 1, and 4-5 are allowed. 
Claims 2-3 are cancelled. 
Double patent rejection has been withdrawn in light of the Terminal Disclaimer approved on 9/14/2021.  

Listing of Claims:
1.	(currently amended) A network design apparatus for designing a network configuration for a network in which a switch is disposed at each of a plurality of communication hubs and the communication hubs are connected by lines via slots of the switches, the network design apparatus comprising:
a processor; and
a storage medium having computer program instructions stored thereon, when executed by the processor, perform to:
receive an input of topology information on a connection state between the communication hubs, line information regarding a plurality of lines accommodated in the network, apparatus information regarding the switch disposed at the communication hub and the slots in the switch, and design parameter information regarding parameters used in the design, where the line information includes a tolerance of an inter-end delay for each line and a required degree of path redundancy for each line;
acquires a required degree of path redundancy for each of the lines; calculate a number of redundant paths for each of the lines in the plurality of lines on the basis of the topology information, the line information, the required degree of path redundancy of each of the lines and the design parameter information; and 
calculate a first candidate set for each of the lines on the basis of the threshold value of the inter-end delay and the number of redundant paths, path candidates in the first candidate set including paths each with an inter-end delay equal to or smaller than the threshold value and as many as the number of redundant paths;
calculate second candidate sets for the slots on the basis of the apparatus information and the design parameter information;
calculate, minimizing a total cost value in the overall network, an optimal path candidate of each of the lines and an optimal set of slots for each of the lines on the basis of the threshold value of an inter-end delay for each of the lines, the number of redundant paths for each of the lines and the path candidate set for each of the lines; and
generate optimal network configuration information reflecting both the optimal path candidate of each of the lines and the optimal set of slots for each of the lines, 
wherein the first candidate set is calculated on condition that the first candidate set includes the paths as many as the number of the redundant paths for each of the path candidates, that the inter-end delay of the path included in the path candidate is equal to or smaller than the threshold value of the inter-end delay, and that the path candidates are different from each other.
2. 	(Cancelled)

3. 	(Cancelled)

4.	(currently amended) A non-transitory computer readable medium including a network design processing program for designing a network configuration for a network in which a switch is disposed at each of a plurality of communication hubs and the communication hubs are connected by lines via slots of the switches, the network design processing program causing a processor to

calculate a threshold value of an inter-end delay for each lineacquires a required degree of path redundancy for each of the lines; and calculate a number of redundant paths for each of the lines in the plurality of lines on the basis of the topology information, the line information, the required degree of path redundancy of each of the lines and the design parameter information, 
calculating a first candidate set for each of the lines on the basis of the threshold value of the inter-end delay and the number of redundant paths, and configuring the first candidate set using path candidates including paths each with an inter-end delay equal to or smaller than the threshold value and as many as the number of redundant paths;
calculate second candidate sets for slots on the basis of the apparatus information and the design parameter information;
calculate, minimizing a total cost value in the overall network, an optimal path candidate of each of the lines and an optimal set of slots for each of the lines on the basis of a calculation result for the first candidate set for each of the lines and a calculation result for the second candidate set for slots; and
generate network configuration information reflecting both the calculated optimal path candidate of each of the lines and the optimal set of slots for each of the lines,
wherein the first candidate set is calculated on condition that the first candidate set includes the paths as many as the number of the redundant paths for each of the path candidates, that the inter-end delay of the path included in the path candidate is equal to or smaller than the threshold value of the inter-end delay, and that the path candidates are different from each other.
5.	(currently amended) A network design method for designing a network configuration for a network in which a switch is disposed at each of a plurality of communication hubs and the communication hubs are connected by lines via slots of the switches, the network design method comprising:
acquiring topology information on a connection state between the communication hubs, line information regarding a plurality of lines accommodated in the network, apparatus information regarding 
calculating a threshold value of an inter-end delay for each lineacquires a required degree of path redundancy for each of the lines; and calculate a number of redundant paths for each of the lines in the plurality of lines on the basis of the topology information, the line information, the required degree of path redundancy of each of the lines and the design parameter information, 
calculating a first candidate set for each of the lines on the basis of the threshold value of the inter-end delay and the number of redundant paths, and configuring the first candidate set using path candidates including paths each with an inter-end delay equal to or smaller than the threshold value and as many as the number of redundant paths;
calculating second candidate sets for the slots on the basis of the apparatus information and the design parameter information;
calculating, minimizing a total cost value in the overall network, an optimal path candidate of each pf the lines and an optimal set of slots for each of the lines on the basis of a calculation result for the first candidate set for each of the lines and a calculation result for the second candidate sets of slots; and
generating network configuration information reflecting both the calculated optimal path candidate of each of the lines and the calculated optimal set of slots for each of the lines,
wherein the first candidate set is calculated on condition that the first candidate set includes the paths as many as the number of the redundant paths for each of the path candidates, that the inter-end delay of the path included in the path candidate is equal to or smaller than the threshold value of the inter-end delay, and that the path candidates are different from each other.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims (1, 4 and 5) the instant claims require A network design apparatus for designing a network configuration for a network in which a switch is disposed at each of a plurality of communication hubs and the communication hubs are connected by lines via slots of the 

Meanwhile, the closest prior art of record, as applied in the Office Action mailed 10/8/2021 (Wei, US 20170047999 A1 and (Hashinguchi, US 20150023666 A1) fails to fairly teach or suggest designing network configuration for the network where the network has switches, plurality of communication hubs connected by via lines by slots of a plurality of switches, receiving the mapping and topology information regarding the communication hubs, line information in the network, switches disposed at the communication hub and slots of the switches, design parameter information utilized in the design, line information including a tolerance of an inter-end-delay for each line and a required degree of path redundancy for each line; compute the threshold value of delay for each line based on mapping information, line information and design attribute information, receive the degree of path redundancy for each of the lines, and calculate the number of extra paths for each of the lines based on mapping, line, degree of path redundancy and design parameter information, compute a first candidate set for each of the lines based on the threshold value wherein the delay is smaller or equal than the threshold value, wherein the first candidate set is computed with a delay is smaller than the threshold of the inter end delay  and the path candidate are different from each other; compute a second candidate set for the slots based on the switch/router information and design parameter information, computing an optimal path candidate of each of the lines and optimal set of slots for each of the lines based on the threshold vale and number of redundant paths to minimize the total cost of the overall network, generate an optimal network configuration based on optimal path candidate and optimal set of slots.



Furthermore (”Hashiguchi”, US 20150023666 A1) teaches the line information includes a tolerance of an inter-end delay for each line and a required degree of path redundancy for each line; calculate a threshold value of an inter-end delay for each lines in the plurality of lines on the basis of the topology information, the line information, and the design parameter information; acquires a required degree of path redundancy for each of the lines; calculate a number of redundant paths for each of the lines in the plurality of lines on the basis of the topology information, the line information, the required degree of path redundancy of each of the lines and the design parameter information, wherein the first candidate set is calculated on condition that the first candidate set includes the paths as many as the number of the redundant paths for each of the path candidates, that the inter-end delay of the path included in the path candidate is equal to or smaller than the threshold value of the inter-end delay, and that the path candidates are different from each other, but does not provide calculate a first candidate set for each of the lines on the basis of the threshold value of the inter-end delay and the number of redundant paths, path candidates in the first candidate set including paths each with an inter-end delay equal to or smaller than the threshold value and as many as the number of redundant paths; calculate second candidate sets for the slots on the basis of the apparatus information and the design parameter information; calculate, minimizing a total cost value in the overall network, an optimal path candidate of each of the lines 
Thus, no other prior art of record fairly teaches or suggests the instant claim, as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/FADI HAJ SAID/Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444